DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.

Claim Objections
Claim 3 objected to because of the following informalities: in line 31, “a connecting cable” should likely be --a connection cable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al., US Pub. 2017/0350172 [hereinafter: Tamura].

Regarding claim 3, Tamura discloses an emergency release device (10, 11, 16, 17a Figs. 2 and 9) of a lock system (1 Fig. 2) provided in one of a rim of a trunk formed in a vehicle body and a lid ([0059]: the emergency release device is on a lid) that opens or closes the trunk and locked to or unlocked from a striker 2 (Fig. 1) provided in the other one (Fig. 1 illustrates the striker is provided in a rim of the trunk), the emergency release device comprising: 
a hook 10 (Fig. 2) having a groove where the striker is insertable 20 (Fig. 2), the hook being rotatable from an unlock position where the striker is insertable into the groove (Fig. 5 illustrates an unlock position) to a lock position in which the striker is inhibited from being released from the groove (Fig. 6 illustrates a lock position); 
a pawl 11 (Fig. 2) rotatable between an engagement position where the pawl is engaged with the hook placed in the lock position to inhibit rotation of the hook (Fig. 6 illustrates an engagement position) to an unlock direction and a non-engagement position where the pawl is not engaged with the hook (Fig. 5 illustrates a non-engagement position), the pawl being biased toward the engagement position ([0041]: the pawl is biased toward the engagement position when the latch moves to the locking position); 
an emergency release lever 16 (Fig. 2) manipulatable from an inner side of the trunk (Fig. 1) between a first position for placing the pawl in the engagement position (Figs. 5-6 and 10 illustrate that in a first position, the pawl can be placed in the engagement position; [0039]-[0040]: Fig. 6 shows the latch in the locking position, where the pawl is in the engagement position) and a second position for placing the pawl in the non-engagement position (Figs. 8 and 11 illustrate that in a second position, the pawl can be placed in the non-engagement position; [0057]: Fig. 11 shows the handle operated; [0045], [0047]: Fig. 8 shows the lever 12 can be rotated by pulling the handle to release the pawl), the emergency release lever being biased toward the first position ([0055]: engaging projection 54 and engaging portion 55 the emergency release lever toward the first position); and 
an anti-return mechanism 17a (Fig. 9) configured to prevent the emergency release lever from returning from the second position to the first position when the emergency release lever is manipulated from the first position to the second position ([0057], [0060]: portion 17a is restored into a straight line, corresponding to preventing the emergency release lever from returning to the first position without an outside force), wherein
	the lock system has a housing member 15+44 (Fig. 2) configured to house the emergency release lever in the first position ([0049]), and a connecting member 17b (Fig. 9) connected to the emergency release lever ([0053], Fig. 10) to directly or indirectly pivot the pawl from the engagement position to the non-engagement position by manipulating the emergency release lever from the first position to the second position ([0046], [0059]: the connection portion 17b indirectly pivots the pawl via operating the handle 16 from the first position to the second position), 
the anti-return mechanism has an elastic member 17a (Fig. 9) supported by the connecting member (Fig. 11 illustrates the portion 17a is supported by the connecting portion 17b) and provided between the housing member and the emergency release lever (Fig. 2), 
the elastic member is in a compressed state when the emergency release lever is in the first position (Fig. 10 depicts a compressed state; [0056]), 
the elastic member is in a free state (Fig. 11 depicts a free state because the elastic member is in a relaxed state; [0057]: the portion 17a is restored into a straight line) and the emergency release lever is held in the second position after the emergency release lever is manipulated from the first position to the second position ([0060]: rigidity of the wire 17 holds the handle 16 in the second position),
the connecting member comprises a connecting cable connected to the emergency release lever ([0054]: the wire portion 17b corresponds to a connecting cable; Fig. 10 illustrates the connecting cable 17b is connected to the emergency release lever), and 
the elastic member comprises a spring ([0057]: the portion 17a corresponds to a spring because it is deformed to curve and returns to a straight line when it is released; Merriam-Webster defines a spring (noun) as “an elastic body or device that recovers its original shape when released after being distorted”) which is supported in a vicinity of a part of the connection cable (Fig. 10 depicts the portion 17a is supported by the connecting portion 43 and front wall 52 in a vicinity of the connection cable). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 4.
Tamura teaches an emergency release device of a lock system comprising a hook, a pawl, an emergency release lever, an anti-return mechanism, a housing member, a connecting member, but fails to teach each and every limitation of the claim. Specifically, Tamura fails to teach an elastic member comprises a spring and the connecting member comprises a connecting cable, wherein the spring and the connecting cable are coaxially arranged over a length of the spring. 
An emergency release device comprising an elastic member, comprising a spring, and a connecting member, comprising a connection cable coaxially arranged over a length of the spring is known in the prior art, as evidenced by Kempel et al. (US 2013/0140831) and Koenig (US 6092845). However, the prior art teaches the elastic member is in a compressed state when an emergency release lever is held in a second position and fails to disclose the elastic member is in a compressed state when the emergency release lever is in the first position and the elastic member is in a free state and the emergency release lever is held in the second position after the emergency release lever is manipulated from the first position to the second position.
One of ordinary skill in the art would not find it obvious modify anti-return mechanism and connecting member disclosed by Tamura to include a spring and connecting cable coaxially arranged over a length of the spring without destroying the intended structure of the device taught by Tamura and/or without use of impermissible hindsight. One of ordinary skill in the art also would not find it obvious to modify the functionality of a spring and a connection cable coaxially arranged over a length of the spring to be configured and function as claimed in the instant application without destroying the intended structure and operation of the device and/or without use of impermissible hindsight. Therefore, the prior art does not disclose the emergency release device of a lock system according to claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 3 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the spring cannot be connected to the cable) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that even if the wire 17 is interpreted to be a connection cable, the elastic member 17a is a part of the wire 17 and not a spring supported in a vicinity of the wire 17. However, the claim merely requires the spring to be “supported in a vicinity of a part of the connection cable” and does not specify how or with what the spring is supported. As shown above, the spring is supported in a vicinity of a part of the connecting cable because the spring is supported by a portion of a housing wall and a connection portion near the connecting cable. 
Applicant argues that, if considering the wire of Tamura as the connection cable, the elastic member is a part of the wire itself and not supported in a vicinity of the wire. In light of Applicant’s arguments, it is unclear if Applicant intends to require that the connecting member comprises an additional component (i.e., a support wall) to support the elastic member or that the elastic member comprises an additional component supported by the connecting member so the spring is not directly supported by the connection cable. The specification describes the elastic member and the connecting member are supported by a support wall and a portion of the handle (see Spec. filed 01/28/2019 [0039], Fig. 8C), however limitations from the specification are not read into the claims. 
As shown above, Tamura discloses an elastic member supported by the connecting member and the elastic member comprises a spring supported in a vicinity of a part of the connection cable as claimed. It is noted the disclosure does not provide an explicit definition for “a vicinity,” so the term is given its ordinary meaning (Merriam-Webster: “a surrounding area” or “the quality or state of being near”). Tamura illustrates the front wall and the connection portion are near, or within a vicinity of, a portion of the connection cable (Fig. 10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Butera et al. (US 20030173863) related to an actuator with a spring arranged around a cable, between an end of the cable and a housing.
 Kitamura (JP 2011214242 A) related to a lid lock device with a handle portion that is manually operable to release a latch
Kiehl (DE 102007047258 A1) related to an actuator with an emergency release portion held in a rest area and released into a working area by bending a tongue to release the emergency release portion from the housing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675